FILE COPY




                                  No. 07-15-00209-CV


In re Steven Edward Boyd, Relator          §     Original Proceeding

                                           §     July 10, 2015

                                           §     Opinion by Justice Pirtle

                                           §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated July 10, 2015, it is ordered, adjudged

and decreed that relator’s petition for writ of mandamus is hereby denied.

                                         oOo